Citation Nr: 0800573	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-11 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for essential tremors.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to July 1946 
and from February 1951 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Waco, Texas, in which the RO reopened the claim of service 
connection for an essential tremor.

In a June 2005 decision, the Board determined that the 
veteran had submitted requisite new and material evidence to 
reopen his claim for service connection.   However, the claim 
of entitlement to service connection for essential tremors 
was then denied on its merits.

The veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2006, the Court issued an order that vacated the 
part of the Board's decision that denied service connection 
for essential tremors and remanded this issue for further 
action by the Board.  The Board again denied the veteran's 
claim in June 2006, and the veteran appealed that decision to 
the Court.  In August 2007 the Court issued an order that 
vacated and remanded the appeal for further action by the 
Board.  


FINDINGS OF FACT

1.  The veteran did not have an essential tremor during the 
period of active duty from July 1944 to July 1946 or within 
one year of separation from that period of active duty, and 
his essential tremor is not otherwise related to that period 
of active duty. 

2.  There is clear and unmistakable evidence that the veteran 
had an essential tremor prior to his period of active duty 
from February 1951 to September 1951.

3.  There is clear and unmistakable evidence that the 
essential tremor was not aggravated during the veteran's 
period of active duty from February 1951 to September 1951 or 
within one year of separation.


CONCLUSIONS OF LAW

1.  The essential tremor was not incurred in or aggravated by 
the period of active duty from July 1944 to July 1946 and an 
organic disease of the nervous system may not be presumed to 
have been incurred during the period of active duty from July 
1944 to July 1946.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The essential tremor was not aggravated during the period 
of active duty from February 1951 to September 1951. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007); VAOPGCPREC 3-2003 (July 16, 
2003).

3.  An essential tremor clearly and unmistakably preexisted 
the second period of service and was not aggravated therein 
and the presumption of soundness at entry is rebutted.  38 
U.S.C.A. § 1111.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In April 2002, prior to the May 2002 rating 
decision, the agency of original jurisdiction (AOJ) provided 
explicit notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

The Board notes that most of the veteran's service medical 
records are unavailable.  In 1946 and in 1951, the AOJ 
received reports of the veteran's July 1946 and September 
1951 separation examination, respectively.  The AOJ contacted 
the National Personnel Records Center (NPRC) in May 2002 in 
an attempt to locate any additional service medical records. 
Unfortunately, only an Office of the Surgeon General report 
was found.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The veteran has not identified any VA medical treatment. 38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The veteran has 
submitted private medial records. 38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The veteran's representative argued in 
June 2006 that the Board is compelled to obtain a VA medical 
opinion resolving the etiology of the veteran's essential 
tremors.  However, such an examination is not required for an 
equitable determination of this case.  The available private 
clinical records are, in fact, examinations, and additional 
examinations are not needed.  38 C.F.R. § 3.326.  These 
records establish a diagnosis of an essential tremor.  
Another examination for the purpose of confirming a fact 
would serve no further purpose.  As for obtaining a medical 
opinion, there is little contemporaneous medical evidence for 
an examiner to review in order to form an opinion on 
existence or etiology of essential tremors in the 1940s and 
1950s.  The contemporaneous medical evidence does not show 
any complaints or diagnoses for tremors.  All a current 
medical examiner would do is to weigh the lay statements 
about when symptoms of tremors began.  Such weighing of 
evidence is within the competence and, in fact, is the 
responsibility of the VA adjudicator.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); see also Colvin v. Derwinski, 1 
Vet. App. 170, 171 (1991).  Thus, there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran has not identified any recent treatment by VA or 
any other source. In addition, the AOJ has periodically 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).

In the August 2003 VCAA letter, the AOJ asked the veteran to 
submit evidence pertaining to his claim.  In a March 2005 
letter, the AOJ informed the veteran that he should submit 
any additional evidence to the Board.  Based on the above, VA 
substantially complied with the fourth notice element - 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

By a March 2005 letter, the AOJ informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim on appeal.  The VCAA letter 
specifically informed him of the type of evidence necessary 
to establish service connection for his claimed disability.  
However, he was not informed of the type of evidence 
necessary to establish an effective date for the award of 
service connection or the evaluation of this disability.  
Despite the inadequate notice provided to the veteran on 
these latter elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby.)  In that regard, as the Board concludes 
below that actual service connection for essential tremors is 
not established, the issue of determining the elements 
discussed above are moot.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
Agency of Original Jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case." ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letter 
discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim. 38 U.S.C.A. 
§ 5103A.  In addition, as the veteran has been provided with 
the opportunity to present evidence and arguments on his 
behalf and availed himself of those opportunities, appellate 
review is appropriate at this time.  See Bernard.



Factual Background

During a July 1946 separation examination, the veteran denied 
that he had any wound, injury, or disease which was 
disabling.  His neurological system was reported to be 
normal.  At the September 1951 separation examination, the 
neurological evaluation was again normal.  

In his January 2002 claim, the veteran reported that he had 
tremors in 1945 and 1946.  In May 2002, the RO received a 
report of the Office of the Surgeon General, Department of 
the Army, pertaining to the veteran.  That report reflects 
that the veteran was hospitalized in January 1945 for motion 
sickness and that there were no other hospitalizations.

In a January 1951 letter to a congressman, the veteran's 
mother expressed her desire that the veteran be stationed 
stateside for his upcoming period of active duty.  She stated 
that the veteran came back from World War II a nervous wreck 
and that he was still very nervous, to the extent that people 
remarked about it.

In a statement of the veteran apparently written right before 
his period of active duty starting in February 1951, the 
veteran reported that he came back from his first period of 
active duty with a bad case of the nerves, which was now very 
evident at times, to the extent that people commented about 
it.

In an enlisted reserve qualification and availability 
questionnaire dated in September 1951, the veteran reported 
that in his opinion, he was physically unfit for service.

A private health questionnaire completed in June 1975 
reflects that the veteran reported that he often shook or 
trembled.  

Private medical records show that in May 1983 it was 
indicated that the veteran had a rather gross tremor.  

The veteran underwent a private neurological evaluation in 
August 1983. The veteran reported that he had had a nervous 
tremor.  Under the chronological history section of the 
examination report, it was noted that the veteran probably 
had experienced symptomatology for a long time, dating to his 
early twenties.  

In a September 1983 statement, a private physician noted that 
the veteran had experienced some tremor for many years, 
possibly as long ago as his early twenties.  The doctor 
indicated that in the last five to seven years, his tremor 
had become more obvious, particularly in the previous two or 
three years.  The final diagnosis was essential tremor.

An April 1995 private medical record reflects that the 
veteran first noted difficulty holding cups, trays, and other 
objects in his early twenties.  It was indicated that an 
essential tremor was initially diagnosed and that it had been 
treated with beta-blockers for the previous twenty years.  
The impression was that the veteran presented with a history 
and examination findings that were compatible with a 
diagnosis of benign postural tremor.

In a statement dated in June 2003, the veteran's sister 
reported that the veteran had had a tremor in his hands since 
he returned home from active duty during World War II.

In a statement received in July 2003, an associate of the 
veteran, P.B., reported that he had known the veteran for 
over 50 years.  He indicated that it had been his 
understanding from the veteran's friends and relatives that 
his tremors started in service and had gotten worse over the 
years.

In a September 2003 statement, the veteran's spouse reported 
that the veteran came home from Europe with a tremor.

In a statement received in April 2004, P.B. reported that he 
first met the veteran circa 1952 and that he noticed at that 
time that the veteran's hands intermittently shook.

In an April 2004 statement, another associate of the veteran, 
J.C., reported that the he met the veteran around 1962 and 
that he noticed that the veteran's hands shook when they had 
lunch together. J.C. stated that the veteran told him that 
his "shakes" started during World War II while service with 
the military police in Europe.

In a statement received in June 2004, P.B. reported that he 
had known the veteran since the early 1950s and that he had 
suffered from tremors ever since his stint in service during 
World War II.  He added that over the years, the veteran's 
condition grew steadily worse.

In a November 2004 statement, the veteran's spouse indicated 
that she had only known the veteran since 1979.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b) (2007).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may also be granted for an organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year following discharge from active 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2007).  
In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service. VAOPGCPREC 3-2003 (July 16, 2003).

The lay person is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him or her through his or her senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as lay person, 
he or she is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

The veteran alleges that his tremors began during the first 
period of active duty.  He became 20 years old in April 1946.  
He left active service in July 1946.  Therefore, the first 
question is whether he had an essential tremor during the 
period of active duty from July 1944 to July 1946 or whether 
an organic disease of the nervous system manifested within 
one year of separation from that period of active duty.  

The veteran, his sister, and his mother are the only 
individuals competent to report his symptomatology during the 
1940s.  The other lay individuals by their own admissions did 
not know the veteran during the 1940s and have reported what 
the veteran told them about his symptomatology during the 
1940s.  The veteran has asserted that he had tremors in 1945 
and 1946.  He is competent to report his symptomatology.  
Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. App. at 494-95.  
The veteran's sister and his mother have merely reported that 
he had tremors or nervousness after he returned home from 
World War II.  These statements do not provide any degree of 
specificity regarding when the symptomatology actually began.  
In other words, their statements do not establish that the 
veteran had neurological symptomatology during his first 
period of active duty or within one year of his first period 
of active duty.

The Board notes that a time period described as "after 
WWII" is non-specific, as the term also includes the time 
periods during the 1950s, 1960s, 1970s, etc.  However, based 
upon other documentation and the dating of documents, the 
time frame is sufficiently precise so as to establish that 
the claimed condition predated the Korean War.

The September 1983 statement of a private physician reflects 
that it was possible that the veteran had had an essential 
tremor since his early twenties.  However, that opinion is 
based on a history given by the veteran and does not specify 
when in his early twenties the essential tremor began.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (The Board is 
not required to accept a physician's opinion that is based 
upon a claimant's recitation of an uncorroborated medical 
history.)  Due to a lack of specificity, this statement does 
not establish that the veteran had an essential tremor during 
his first period of active duty or within one year of his 
first period of active duty.  

In April 1995, the veteran reported to a private physician 
that he first noted difficulty holding cups, trays, and other 
objects in his early twenties.  In addition to a lack of 
specificity, this reporting is a mere transcription of lay 
history.  Such information is not transformed into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

The only contemporaneous medical records specific to the 
veteran's first period of active duty or within one year of 
separation from that period of active duty are the report of 
the Office of the Surgeon General, Department of the Army, 
and the report of the July 1946 separation examination.  The 
report of the Office of the Surgeon General does not show 
that the veteran was hospitalized for an essential tremor.  
At the July 1946 separation examination, the veteran denied 
that he had any wound, injury, or disease which was 
disabling.  The neurological diagnosis was normal.  The 
veteran's denial of pertinent pathology in 1946 is a 
statement against interest and is highly probative.

The Board places greater weight on the report of the Office 
of the Surgeon General, Department of the Army, and the 
report of the July 1946 separation examination (including the 
veteran's own denial of any disability) than on the veteran's 
and others' reporting of symptomatology and the medical 
evidence indicating the current disability may have begun at 
some point in the veteran's early twenties because the former 
evidence is contemporaneous with the time period in question.  
See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) 
(An appellant's claims can be contradicted by his 
contemporaneous medical history and complaints.)  In 
addition, the lay statements do not provide precise 
information on the onset of the veteran's tremors.  This 
evidence merely states that the tremors were evident sometime 
after his separation from his first period of active service.  
Without more specific dating, the Board is unable to 
determine that the claimed tremors began within one year of 
separation from active service.  Therefore, the Board finds 
that the veteran did not have an essential tremor during the 
period of active duty from July 1944 to July 1946 or within 
one year of separation from that period of active duty, and 
that his essential tremor is not otherwise related to that 
period of active duty.

Although an entrance examination for the second period of 
active duty is not of record, the veteran is entitled to the 
presumption of soundness since his service was not in the 
Commonwealth Army of the Philippines, to include guerrilla 
service.  See 38 C.F.R. § 3.40 (2007).  When the veteran 
entered his second period of active duty in February 1951, he 
was nearly twenty-five years old.  Long before the veteran 
ever filed a claim for service connection, he reported in 
1983 that he had experienced a nervous tremor since his early 
twenties.  Therefore, the September 1983 statement of a 
private physician indicating that the essential tremor may 
have begun when the veteran was in his early twenties is 
probative on the question of whether the essential tremor 
preexisted the second period of active duty.  Also, the 
veteran submitted his own statement and a letter from his 
mother, both of which were apparently written prior to his 
second period of active duty and are apparently 
contemporaneous with the period in question.  These documents 
allege that he had nervous symptomatology prior to his second 
period of service.  In light of the above, the Board finds 
that the veteran's reporting of symptomatology prior to the 
second period of active duty is credible.  Since the 
physician in the September 1983 statement related the current 
disability, an essential tremor, to the veteran's report of 
symptomatology prior to the second period of service, the 
Board finds that there is clear and unmistakable evidence 
that the essential tremor preexisted the second period of 
active duty.  Again, shaking is visible to a layman and the 
witnessing of the event is competent.  Layno, 6 Vet. App. at 
470.  A medical professional may use his own expertise and 
observations coupled with a layman's statements to establish 
a valid diagnosis.  Cumulatively, the medical evidence and 
lay evidence clearly and unmistakably establish that the 
tremors predated the second period of service.

The remaining question is whether there is clear and 
unmistakable evidence that the essential tremor was not 
aggravated during the second period of active duty or within 
one year of separation.  Although the burden of proof is on 
VA to show that there is clear and unmistakable evidence that 
the essential tremor was not aggravated during the second 
period of active duty, the Board notes that there is no 
evidence showing that the essential tremor was aggravated 
during the second period of active duty.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The veteran's representatives have argued that in its prior 
decision the Board failed to provide sufficient reasons and 
bases that would meet its burden of presenting clear and 
unmistakable evidence that the essential tremor was not 
aggravated.  In the current case, the veteran has merely 
presented evidence of long-standing symptomatology.  He has 
not presented specific lay evidence that in particular 
addresses symptomatology or change of such during his brief 
second period of active duty.  Also, the medical evidence 
submitted by the veteran, including the September 1983 
statement of a private physician, does not address whether 
the essential tremor was aggravated during the second period 
of active duty.  The only contemporaneous medical evidence 
from the time period is the September 1951 separation 
examination.  At the examination, the neurological evaluation 
and examination of the extremities was normal.  A normal 
neurological examination, a normal examination of the upper 
extremities and a normal examination of the lower extremities 
clearly and unmistakably establish that there had been no 
change in pathology or increase in severity.

The representative has also argued that the Board previously 
failed to reconcile its conclusion that the 1951 separation 
examination was clear and convincing evidence against 
aggravation because it noted no disability, with its own 
factual conclusion that the disability had its onset before 
discharge in 1951.   The Board observes that the veteran, his 
sister, and his mother all reported that he had symptoms 
related to nervousness prior to 1951.  The Board has found 
this reporting of symptomatology prior to the veteran's 
second period of active duty to be credible, and has accepted 
it, in addition to the September 1983 physician statement, as 
evidence that the disability existed prior to February 1951.  
As discussed above, a medical professional may use his own 
expertise and observations coupled with a layman's statements 
to establish a valid diagnosis.  However, the 1951 separation 
examination report does in fact show that the veteran was 
found to be clinically normal on neurological examination.  
In essence, no symptoms were demonstrated on examination.  As 
no symptomatology was shown, it is reasonable to conclude 
that the claimed disability underwent no increase in severity 
during the veteran's second period of service.

To the extent that the veteran's representative has argued 
that the veteran's essential tremor at the time of his 
separation examinations in July 1946 and September 1951 was 
of such insignificant or mild degree that they would have 
been imperceptible by the examiner, the Board finds that the 
examination reports of July 1946 and September 1951 were 
prepared by competent professionals, skilled in the 
evaluation of disabilities.  As such, they are more probative 
of the existence and severity of essential tremors during the 
1940s and 1950s, than the appellant's statements made decades 
after the fact.  That is, the medical professionals 
conducting examinations in July 1946 and September 1951 were 
more competent than the veteran and his family in perceiving 
the existence of an essential tremor.  To argue that the 
veteran's tremor was so insignificant that a trained 
professional could not detect it essentially concedes that 
there had been no increase in severity.  Also supporting the 
Board's finding that the September 1951 examination carries 
more probative weight than lay statements submitted decades 
after the veteran's separation from service, is that the 
examiner noted abnormalities, such as a varicocele, which 
reflects more than just checking boxes on the report.  In 
light of the lack of a finding of an essential tremor on the 
separation examination, a normal neurological examination, a 
normal finding of the upper extremities and a normal finding 
of the lower extremities, the Board finds that there is clear 
and unmistakable evidence that the essential tremor was not 
aggravated during the second period of active duty.

The veteran's representative has most recently argued that 
the Board failed to provide sufficient reasons and bases 
regarding its finding that although the September 1983 
private medical report was probative regarding the existence 
of a disability prior to the veteran's second period of 
service, it did not establish that the disability existed 
during the veteran's first period of service or within one 
year thereafter.  As discussed above, the statement is 
nonspecific, indicating only that the veteran had reported 
that his tremors began sometime in his early twenties, and 
does not establish that the veteran had an essential tremor 
during his first period of active duty or within one year of 
his first period of active duty.  The fact that the 
physician's report was based on information provided by the 
veteran was not the sole basis of the Board's rejection of 
the report as a basis to establish the existence of an 
essential tremor during the veteran's first period of service 
or within one year thereafter.  Rather, the Board concluded 
that the statement of the physician was not sufficiently 
specific to establish the existence of the claimed essential 
tremor during the first period of service or within one year 
thereafter.  Stated differently, a vague medical statement 
referring to a range of years does not elevate the document 
to fact.  To the extent that this vague statement includes 
the veteran's service years and the year following service, 
the Board reiterates that such assertion is disproved by the 
1946 separation examination.  The vague, after-the-fact 
statement by the private physician is far less probative than 
the contemporaneous records.

The Board is aware that many of the service medical records 
are apparently missing.  However, the reports of the two 
separation examinations are of record.  As discussed above, 
the Board places great weight on those reports in addressing 
the above-discussed matters.  The separation examinations 
would be compelling contemporaneous (clear and unmistakable) 
evidence on whether a disability existed at the time of 
separation, or whether there was an increase in severity.

In sum, the veteran did not have an essential tremor during 
the period of active duty from July 1944 to July 1946 or 
within one year of separation from that period of active 
duty.  His essential tremor is not otherwise related to that 
period of active duty.  There is clear and unmistakable 
evidence that the veteran had an essential tremor prior to 
his period of active duty from February 1951 to September 
1951.  There is clear and unmistakable evidence that the 
essential tremor was not aggravated during the veteran's 
period of active duty from February 1951 to September 1951 or 
within one year of discharge.  Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.  




ORDER

Entitlement to service connection for essential tremors is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


